DETAILED ACTION

The following is a Final office action in response to the Amendments filed on September 24, 2021.

Claims 1-11 and 15-20 have been amended.
Claims 1-20 are pending.

Response to Arguments
 

35 U.S.C. 102 and 103 Rejections
	Applicant’s arguments filed in the communications on 09/24/2021 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. For at least these reasons, applicant’s arguments are considered not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Wang et al. (WO 2017/143047) in view of Zhang et al. (WO 2017/032280).

As per claim 1, Wang teaches a method, comprising:
 pre-configuring, by first network equipment comprising a network slice group manager, second network equipment of a cellular communications network to support at least one range of slice identifiers wherein the pre-configuring of the second network equipment comprises configuring the second network equipment prior to assigning at least one slice identifier of the at least one range of slice identifier for customer use (Wang, see paragraph [0049], Detailed network slice information may be preconfigured in a non-volatile memory (e.g., of a WTRU). Slice identifiers may be used as indices to the preconfigured information. In such cases, the network may provide the network slice identifier(s) that are available. The WTRU may use the slice identifier(s) provided by the network to retrieve the corresponding slice information that has been stored. The preconfigured network slice information in the WTRU may be subject to modification by the network (e.g., using Over the Air (OTA) methods).) and
 communicating, by the first network equipment, comprising the network slice group manager to other network equipment in the cellular communications network, information indicating the second network equipment is able to support the at least one range of slice identifiers (Wang, see paragraph [0050], after the WTRU has selected and connected to a RAN, the WTRU's initial network message, such as Attach or location area update or PDN connectivity request, may be directed to a network function/entity that has the knowledge of the available network slices through that RAN. Such a network function may be the mobility management control function or the network slice selection function. The WTRU may provide the connected RAN ID, the RAT of the connected RAN, selected PLMN, desired services or other information related to network slice selection in the initial network messages).
	Wang doesn’t explicitly teach wherein the at least one range of slice identifiers comprises at least ten contiguous slice identifiers.
	In analogous art Zhang teaches wherein the at least one range of slice identifiers comprises at least ten contiguous slice identifiers (Zhang, see paragraph [0008], at least two segments of the network slice are provisioned. The segments may be contiguous. Each of the segments may have different attributes which are selected based on the requirements.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Zhang and apply them on the teaching of Wang as doing so would provide an architecture that is sufficiently scalable and reliable for next generation wireless networks. (Zhang, see paragraph [0003]).

	As per claim 3, Wang-Zhang teaches the method of claim 1, further comprising pre-configuring by the first network equipment the second network equipment to support an exclusion of a slice identifier from the at least one range of slice identifiers. (Wang, see paragraph [0049], …The preconfigured network slice information in the WTRU may be subject to modification by the network (e.g., using Over the Air (OTA) methods) (Note: since the preconfigured information can be modified it can exclude a slice identifier)).

	As per claim 4, Wang-Zhang teaches the method of claim 1, further comprising pre-configuring by the first network equipment the second network equipment to support an exclusion of a sub-range of slice identifiers from the at least one range of slice identifiers. (Wang, see paragraph [0049], …The preconfigured network slice information in the WTRU may be subject to modification by the network (e.g., using Over the Air (OTA) methods) (Note: since the preconfigured information can be modified it can exclude a slice identifier)).

	As per claim 5, Wang-Zhang teaches the method of claim 1, wherein the second network equipment is associated with of a cell of the cellular communications network. (Wang, see paragraph [0004], a network control node for connecting a wireless transmit/receive unit (WTRU) to a network slice in a network).

	As per claim 6, Wang-Zhang teaches the method of claim 1, wherein the second network equipment is associated with a tracking area of the cellular communications network. (Wang, see paragraph [0088], the WTRUs 502a, 502b, 502c, and/or 502d may be configured to transmit and/or receive wireless signals and may include user equipment (UE), a mobile station, a fixed or mobile subscriber unit, a pager, a cellular telephone, a personal digital assistant (PDA),).

	As per claim 7, Wang-Zhang teaches the method of claim 1, further comprising pre-configuring by the first network equipment the second network equipment to apply a group network slice rule to the at least one range of slice identifiers. (Wang, see paragraph [0029], When multiple network slices are discovered that serve different target user groups and/or services, the methods may be used by a WTRU and/or one or more network nodes to select an appropriate network slice to serve the WTRU).

	As per claim 8, Wang-Zhang teaches the method of claim 7, further comprising pre-configuring by the first network equipment the second network equipment to determine a network slice rule to apply to a network communication comprising a slice identifier in the at least one range of slice identifiers wherein determining the network slice rule comprises (Wang, see paragraph [0040], an example of a network slice information parameter that may be utilized for network slice selection may include a slice priority. An available network slice may be assigned a selection priority. In an example, the WTRU may not have a particular target network slice. The WTRU may follow a priority order in selecting network slices).

	As per claim 9, Wang-Zhang teaches the method of claim 8, wherein prioritizing potential network slice rules that apply more specifically to the slice identifier comprises: selecting a specific network slice rule that applies individually to the slice identifier in response to determining that the specific network slice rule exists; selecting a sub-group network slice rule that applies to a sub-range of slice identifiers comprising the slice identifier in response to determining that the sub-group network slice rule exists; or selecting the group network slice rule in response to determining that the specific network slice rule and the sub-group network slice rule do not exist (Wang, see paragraph [0059], The WTRU may be preconfigured with target or preferred network slice(s). For example, the WTRU may be configured with a list of preferred or target network slice identifiers and/or an order of selection priority in the WTRU's non-volatile memory. The WTRU may discover one or more available network slice instances. The WTRU may search in its configured list of preferred network slices to determine whether any of those slices are available. The WTRU may select the highest priority slice that is available).

	As per claim 10, Wang-Zhang teaches the method of claim 1, wherein at least one range of slice identifiers is defined in a numbering plan comprising multiple different ranges of slice identifiers, each of the multiple different ranges being associated with a different pre-configuration of at least one network element of the cellular communications network (Wang, see paragraph [0042], network slice may be deployed to serve a specific target group of WTRUs (e.g., not all WTRUs). For example, a mission critical service may be accessible only to WTRUs that belong to an emergency service group (e.g., such as police, fire brigade, medical aids, etc.). The WTRUs may be preconfigured to be associated with a certain access class. A network slice (e.g., each network slice) may indicate a range of device access classes that are allowed to access the network slice).

	As per claim 11, Wang teaches Network equipment, (Wang, see paragraph [0004], a network control node for connecting a wireless transmit/receive unit (WTRU) to a network slice in a network) comprising: 
a processor; (Wang, see paragraph [0099], the WTRU 502 may include a processor 518, a transceiver 520,) and
 	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, (Wang, see paragraph [0099], the WTRU 502 may include non-removable memory 530, removable memory 532,) comprising:
 processing network traffic using at least one pre-configured range of supported slice identifiers, wherein the at least one pre-configured range of supported slice identifiers comprises a slice identifiers not initially assigned for customer use; (Wang, see paragraph [0049], Detailed network slice information may be preconfigured in a non-volatile memory (e.g., of a WTRU). Slice identifiers may be used as indices to the preconfigured information. In such cases, the network may provide the network slice identifier(s) that are available. The WTRU may use the slice identifier(s) provided by the network to retrieve the corresponding slice information that has been stored. The preconfigured network slice information in the WTRU may be subject to modification by the network (e.g., using Over the Air (OTA) methods).)  and 
communicating to other network equipment in the cellular communications network, information indicating the network equipment support for the at least one pre-configured range (Wang, see paragraph [0050], after the WTRU has selected and connected to a RAN, the WTRU's initial network message, such as Attach or location area update or PDN connectivity request, may be directed to a network function/entity that has the knowledge of the available network slices through that RAN. Such a network function may be the mobility management control function or the network slice selection function. The WTRU may provide the connected RAN ID, the RAT of the connected RAN, selected PLMN, desired services or other information related to network slice selection in the initial network messages).
Wang doesn’t explicitly teach wherein the at least one range of slice identifiers comprises at least ten contiguous slice identifiers.
	In analogous art Zhang teaches wherein the at least one range of slice identifiers comprises at least ten contiguous slice identifiers (Zhang, see paragraph [0008], at least two segments of the network slice are provisioned. The segments may be contiguous. Each of the segments may have different attributes which are selected based on the requirements.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Zhang and apply them on the teaching of Wang as doing so would provide an architecture that is sufficiently scalable and reliable for next generation wireless networks. (Zhang, see paragraph [0003]).

As per claim 12, Wang-Zhang teaches the network equipment of claim 11, wherein processing the network traffic using the at least one pre-configured range of supported slice identifiers comprises applying a policy rule that corresponds to a slice type value of the at least one pre-configured range of supported slice identifiers (Wang, see paragraph [0061], WTRU may receive network slice selection policies from the network. For example, the network slice selection policy may describe what network slices may be selected under certain conditions/criteria. For example, the selection policy may be based on one or more of the following conditions: geographical locations, which may specify what specific network slice(s) may be selected in a specific geographical area).

As per claim 13, Wang-Zhang teaches the network equipment of claim 11, wherein processing the network traffic using the at least one pre-configured range of supported slice identifiers comprises applying mapping to a core network infrastructure that corresponds to a slice type value of the at least one pre- configured range of supported slice identifiers (Wang, see paragraph [0042], network slice may be deployed to serve a specific target group of WTRUs (e.g., not all WTRUs). For example, a mission critical service may be accessible only to WTRUs that belong to an emergency service group (e.g., such as police, fire brigade, medical aids, etc.). The WTRUs may be preconfigured to be associated with a certain access class. A network slice (e.g., each network slice) may indicate a range of device access classes that are allowed to access the network slice).

As per claim 14, Wang-Zhang teaches the network equipment of claim 11, wherein processing the network traffic using the at least one pre-configured range of supported slice identifiers comprises applying a configured treatment that corresponds to a slice type value of the at least one pre-configured range of supported slice identifiers (Wang, see paragraph [0038], identity of the set of parameters utilized for selection of a given slice may be based on the service, the identity of the WTRU, network capabilities, etc. The selecting device (e.g.,
network node and/or WTRU) may ensure that the values for the network slice information
parameters are sufficient (or are supported at all) to support the expected services to be used by the WTRU over that network slice).

	As per claim 16, Wang-Zhang teaches the network equipment of claim 11, wherein the operations further comprises processing at least one network communication of the network traffic by applying a differentiated treatment to the network communication when a slice identifier of the network communication matches a network slice rule that is different from a group network slice rule applicable to the pre-configured range of supported slice identifiers. (Wang, see paragraph [0042], network slice may be deployed to serve a specific target group of WTRUs (e.g., not all WTRUs). For example, a mission critical service may be accessible only to WTRUs that belong to an emergency service group (e.g., such as police, fire brigade, medical aids, etc.). The WTRUs may be preconfigured to be associated with a certain access class. A network slice (e.g., each network slice) may indicate a range of device access classes that are allowed to access the network slice).


Claims 2, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2017/143047) in view of Salkintzis et al. (US Patent PGPub 2020/0187106) and further in view of Zhang et al. (WO 2017/032280).

As per claim 2, Wang-Zhang doesn’t explicitly teach the method of claim 1, further comprising pre-configuring by the first network equipment the second network equipment to support at least one slice identifier wildcard.
In analogous art Salkintzis teaches the method of claim 1, further comprising pre-configuring by the first network equipment the second network equipment to support at least one slice identifier wildcard.
 (Salkintzis, see paragraph [0043], The second NSSP rule indicates that the traffic of Android application "com.cast.webvideo" is to be sent over a PDU session established with S-NSSAI=["mobile broadband", *], where "*" is a wildcard indicating that any network slice 138 that supports the "mobile broadband" traffic type is suitable for sending/receiving traffic of Android application "com.cast.webvideo").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Salkintzis and apply them on the teaching of Wang-Zhang because when a session with network slice is unable to be established an attempt can be made to send traffic to any other available network slice. (Salkintzis, see paragraph [0043]).


As per claim 15,
		[Rejection rational for claim 2 is applicable]. 

As per claim 17, Wang teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
defining pre-defined ranges of slice identifiers for a cellular communications network, wherein the pre-defined ranges of slice identifiers are arranged according to a numbering plan and wherein when an individual slice identifier from a pre-defined range of slice identifiers is assigned, less that all network elements of the cellular communications network require further configuration to apply differentiated treatment for the individual slice identifier; (Wang, see paragraph [0049], Detailed network slice information may be preconfigured in a non-volatile memory (e.g., of a WTRU). Slice identifiers may be used as indices to the preconfigured information. In such cases, the network may provide the network slice identifier(s) that are available. The WTRU may use the slice identifier(s) provided by the network to retrieve the corresponding slice information that has been stored. The preconfigured network slice information in the WTRU may be subject to modification by the network (e.g., using Over the Air (OTA) methods).) and 
pre-configuring the network elements using the pre-defined ranges of slice identifiers wherein pre-configuring the network elements comprises configuring the network elements before individual slice identifiers in the pre-defined ranges of slice identifiers are assigned to at least one of a customer, an application traffic type, an application traffic group, (Wang, see paragraph [0050], [0123] after the WTRU has selected and connected to a RAN, the WTRU's initial network message, such as Attach or location area update or PDN connectivity request, may be directed to a network function/entity that has the knowledge of the available network slices through that RAN. Such a network function may be the mobility management control function or the network slice selection function. The WTRU may provide the connected RAN ID, the RAT of the connected RAN, selected PLMN, desired services or other information related to network slice selection in the initial network messages).
Wang-Zhang doesn’t explicitly teach pre-configuring the network elements using slice identifier cards.
In analogous art Salkintzis teaches pre-configuring the network elements using slice identifier cards (Salkintzis, see paragraph [0043], The second NSSP rule indicates that the traffic of Android application "com.cast.webvideo" is to be sent over a PDU session established with S-NSSAI=["mobile broadband", *], where "*" is a wildcard indicating that any network slice 138 that supports the "mobile broadband" traffic type is suitable for sending/receiving traffic of Android application "com.cast.webvideo").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Salkintzis and apply them on the teaching of Wang-Zhang because when a session with network slice is unable to be established (Salkintzis, see paragraph [0043]).
Wang-Salkintzis doesn’t explicitly teach wherein the at least one range of slice identifiers comprises at least ten contiguous slice identifiers.
	In analogous art Zhang teaches wherein the at least one range of slice identifiers comprises at least ten contiguous slice identifiers (Zhang, see paragraph [0008], at least two segments of the network slice are provisioned. The segments may be contiguous. Each of the segments may have different attributes which are selected based on the requirements.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Zhang and apply them on the teaching of Wang-Salkintzis as doing so would provide an architecture that is sufficiently scalable and reliable for next generation wireless networks. (Zhang, see paragraph [0003]).

As per claim 18, Wang-Salkintzis-Zhang teaches the non-transitory machine-readable medium of claim 17, wherein the operations further comprises configuring a network element of the network elements to include multiple different network slice rules applicable to the individual slice identifier. (Wang, see paragraph [0040], an example of a network slice information parameter that may be utilized for network slice selection may include a slice priority. An available network slice may be assigned a selection priority. In an example, the WTRU may not have a particular target network slice. The WTRU may follow a priority order in selecting network slices).

As per claim 19, Wang-Salkintzis-Zhang teaches the non-transitory machine-readable medium of claim 17, wherein the multiple different network slice rules comprises at least of: a specific network slice rule applicable to only the individual slice identifier; a sub-group network (Wang, see paragraph [0029], When multiple network slices are discovered that serve different target user groups and/or services, the methods may be used by a WTRU and/or one or more network nodes to select an appropriate network slice to serve the WTRU).

As per claim 20, Wang-Salkintzis-Zhang the non-transitory machine-readable medium of claim 19, wherein the operations further comprises configuring a network element of the network elements to select a most specific available network slice rule to process a network communication comprising the individual slice identifier. (Wang, see paragraph [0059], The WTRU may be preconfigured with target or preferred network slice(s). For example, the WTRU may be configured with a list of preferred or target network slice identifiers and/or an order of selection priority in the WTRU's non-volatile memory. The WTRU may discover one or more available network slice instances. The WTRU may search in its configured list of preferred network slices to determine whether any of those slices are available. The WTRU may select the highest priority slice that is available).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 






/HERMON ASRES/Primary Examiner, Art Unit 2449